Order entered February 13, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00955-CV

   ELYAHOU LAVIZADEH AND PARVANEH LAVIZADEH, TRUSTEES OF THE
       ELYAHOU AND PARVANEH LAVIZADEH TRUST 2004, Appellants

                                            V.

                             ALI A. MOGHADAM, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-06627

                                        ORDER
      Before the Court is appellee’s February 11, 2019 unopposed motion for extension of time

to file his brief. We GRANT the motion and ORDER appellee’s brief due March 25, 2019.



                                                   /s/   BILL WHITEHILL
                                                         JUSTICE